
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 284
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Grijalva
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Honoring wild horses and burros as
		  important to our national heritage.
	
	
		Whereas the evolutionary origin of equines is found in
			 North America;
		Whereas wild horses and burros are part of the ecosystem
			 and rangelands of the United States;
		Whereas wild horses and burros are an important part of
			 our national heritage;
		Whereas the National Wild Horse and Burro Program should
			 provide for continued long-term existence and well-being of wild horses and
			 burros on public lands; and
		Whereas Cloud, the most famous and revered wild stallion,
			 was born May 29, 1995, on the Pryor Mountain Wild Horse Range, and embodies the
			 essence of wild horse values of freedom and family: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)honors the 16th
			 birthday of Cloud;
			(2)encourages the
			 people of the United States to observe and celebrate the 16th birthday of Cloud
			 and the intrinsic value of all wild horses and burros;
			(3)recognizes wild
			 horses and burros as living symbols of the western development era and honors
			 their hardy nature; and
			(4)recognizes that
			 with the American frontier long since closed, wild horses and burros remain
			 among the last representatives of the freedom and spirit of the Old
			 West.
			
